PARKS, Judge,
concurring in 'part/dissenting in part:
I concur with the majority’s decision to reverse both the murder and rape convictions on the basis of the trial court’s failure to provide appellant with funds for a psychiatric expert. Furthermore, as this writer has repeatedly advocated, I agree with the majority that the ruling in Ake must necessarily extend to expert assistance, other than psychiatric, which is necessary for an adequate defense. See Ake v. State, 778 P.2d 460, 464 n. 1 (Okl.Cr.1989); Williamson v. State, 812 P.2d 384, 415 (Okl.Cr.1991) (Parks, J., specially concurring). I write separately only to voice my disagreement with the majority’s conclusion regarding a forensic odontologist and a chemist. Rather, I concur in the trial court’s conclusion that said experts were necessary for appellant to conduct an adequate defense.
Regarding the first expert, the State relied upon the testimony of a forensic odon-tologist to establish that appellant was the perpetrator of the bitemark found on the murder victim. The State’s expert testified that he used two types of analyses to identify appellant as the assailant: bite-mark/dentition comparison and a comparison of microorganisms found in the wound and in appellant’s mouth. The doctor placed primary identification emphasis on the microorganism “aspergillus” being present in both the bitemark and in appellant’s mouth. At trial, the doctor testified that aspergillus would be found in the mouths of only “one in a billion people.” Although the doctor claimed that his tests were “accepted,” he admitted that he was aware of no other persons who either used or advocated the use of microbiological analysis in bitemark comparisons. I agree with the trial court’s conclusion that without an expert odontologist, the defense was unable to determine the reliability of the comparison techniques used by the State’s expert or the accuracy of the conclusions he reached.
For similar reasons, I find that appellant should also have been granted funds to hire an independent expert chemist. Although the State’s chemist did not testify at preliminary hearing, she testified at trial concerning her analyses of blood, hair and serological samples from the crime scene, the victims and appellant. Portions of her testimony were devoted to identifying appellant through a process known as genetic subtyping of body fluids by the use of electrophoresis. The use of electrophoresis to identify genetic markers in body fluids was a very new process at the time of appellant’s trial. Without an independent expert, defense counsel was unable to test either the validity of the tests utilized or *679the reliability of the results. An expert would also have been extremely beneficial in conducting an independent examination of the physical evidence used by the State’s expert, especially in light of their expert’s pretrial revelation that a Negroid pubic hair found on the sweatshirt of the deceased was inconsistent with appellant’s pubic hair.
For the foregoing reasons, I find that appellant should have been granted funds to hire a forensic odontologist and a chemist, as well as a psychiatrist, and that these experts were necessary to defend against both the murder and the rape charges.